       Case 1:19-cv-06854-VEC-DCF Document 26 Filed 09/09/20 Page 1 of 3

                                                                  USDC SDNY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                     DOC #:
                                                                  DATE FILED: 9/9/2020
 ------------------------------------------------------------ X
 NGONO ANDRE MARIE,                                           :
                                                              :
                                     Plaintiff,               :
                                                              :
                            -against-                         :
                                                              :       19-CV-6854 (VEC)
 UNITED STATES OF AMERICA,                                    :
                                                              :           ORDER
                                     Defendant.               :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        Plaintiff Ngono Marie asserts twenty-five (25) separate claims against the United States

of America pursuant to the Federal Tort Claims Act, 28 U.S.C. § 2671 et seq. (“FTCA”).

Plaintiff alleges that while he was detained at the Metropolitan Correction Center (“MCC”) in

2016, federal employees physically, emotionally, mentally, and sexually abused him.

See Compl., Dkt. 2. Plaintiff also contends that he was physically assaulted by other detainees at

MCC. Id. Defendant moved to dismiss parts of Plaintiff’s complaint pursuant to Federal Rule of

Civil Procedure 12(b)(1). Dkt. 15. Specifically, Defendant argued that Plaintiff failed to exhaust

his administrative remedies as required by the FTCA with respect to certain claims, and that as

many as twenty of Plaintiff’s remaining claims should be dismissed because they fall within

categories of claims as to which the United States has not waived sovereign immunity. See Dkt.

16. On August 12, 2020, Magistrate Judge Freeman issued a Report and Recommendation

(“R&R”), recommending that Defendant’s motion be granted in part and denied in part. See

R&R, Dkt. 24. Neither party filed timely objections. For the following reasons, the Court

adopts the R&R in its entirety. Defendant’s motion is GRANTED in part and DENIED in part.
        Case 1:19-cv-06854-VEC-DCF Document 26 Filed 09/09/20 Page 2 of 3




                                                 DISCUSSION

         In reviewing a report and recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). To accept those portions of the report to which no timely objection

has been made, “a district court need only satisfy itself that there is no clear error on the face of

the record.” Wilds v. United Parcel Serv. Inc., 262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003)

(quoting Nelson v. Smith, 618 F. Supp. 1186, 1189 (S.D.N.Y. 1985)).

         Careful review of Magistrate Judge Freeman’s R&R reveals that there is no clear error in

its conclusions. As the R&R explains, the only claims that Plaintiff administratively exhausted

are a subset of the claims he raised regarding his treatment at the MCC on August 18, 2016. He

failed to exhaust his administrative remedies as required by the FTCA for claims regarding

events that occurred on dates other than August 18, 2016. Accordingly, Counts 7-9, 17-23, and

25 of Plaintiff’s complaint are dismissed in their entirety with prejudice. 1 See R&R at 19, 31.

Similarly, Counts 1-3, 10-11, and 15-16 are dismissed with prejudice to the extent that they rest

on allegations regarding events that occurred on days other than August 18, 2016. Id. at 28-29.

Finally, because the FTCA’s waiver of sovereign immunity extends only to monetary relief,

Plaintiff’s demands for declaratory and injunctive relief are dismissed with prejudice. See

Birnbaum v. United States, 588 F.2d 319, 335 (2d Cir. 1978) (explaining that money damages

are the “only form of relief” under the FTCA); Cangemi v. United States, No. 12-CV-3989, 2016



1
          As the R&R explains, because the two-year statute of limitations for Plaintiff to file a new administrative
tort claim with the BOP has expired, any attempt to exhaust those claims at this point would be futile. See R&R at
31-32; 28 U.S.C. § 2401(b). Because Plaintiff’s last day as a detainee at the MCC was August 5, 2017 (see Compl.
¶ 2), any claims arising from his treatment at MCC must have accrued by that date. As such, the statute of
limitations for any claim that Plaintiff has for events that occurred at the MCC expired, at the latest, on August 5,
2019.
                                                          2
      Case 1:19-cv-06854-VEC-DCF Document 26 Filed 09/09/20 Page 3 of 3




WL 915173, at *3 (E.D.N.Y. Mar. 7, 2016) (“under the FTCA, Plaintiffs are entitled only to

money damages, not injunctive relief”); R&R at 42. The balance of Defendant’s motion to

dismiss is denied; Plaintiff may proceed with Counts 1-6, 10-16, and 24, to the extent that they

arise from events alleged to have occurred at the MCC on August 18, 2016.

                                        CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss is GRANTED in part and

DENIED in part. This case remains referred to Magistrate Judge Freeman for general pretrial

matters.

       The Clerk of Court is respectfully directed to terminate the open motion at docket entry

15. A copy of this order will be mailed by chambers.



SO ORDERED.

                                                     _________________________________
Date: September 9, 2020                              VALERIE CAPRONI
      New York, NY                                   United States District Judge




                                                3
